Citation Nr: 1527494	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  09-27 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a heart condition, to include coarctation of the aorta, adult type.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1957 to October 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois which denied reopening the claim of entitlement to service connection for coarctation of the aorta, adult type.  

The Veteran failed to appear for his scheduled Travel Board hearing in September 2011 without explanation.  He has not requested that the hearing be rescheduled.  As such the hearing request is considered withdrawn.  In March 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC, for additional development and readjudication to include obtaining records from the Social Security Administration (SSA).  The Board, in a February 2013 decision, reopened the claim of service connection and remanded the matter for additional development.

The matter was again remanded in November 2013 for further development.  

In October 2014, the Board requested a Veterans Health Administration (VHA) opinion with regard to the etiology of any current heart disorder, and its relationship, if any, to the Veteran's period of service.  

In December 2014, the requested opinion was provided and complies with the directives of the October 2014 VHA request.  

The matter is now ready for appellate review.  


FINDINGS OF FACT

1.  Clinical evaluation of the Veteran's heart/cardiovascular system was normal at entry into active service. 

2.  The evidence does not show clearly and unmistakably that a coarctation of the aorta existed prior to active service. 

3.  The evidence demonstrates that any coarctation aorta surgical residuals are related to the Veteran's period of service.  

4.  Coronary artery disease is not a congenital/developmental disease nor is it causally related to the Veteran's period of active service.  

5.  Hypercholesterolemia is not a congenital/developmental disease nor it is causally related to the Veteran's period of active service.

6.  Aortic valve disease, if bicuspid in nature, is likely to have been a congenital/developmental disorder related to the coarctation of the aorta that was unlikely aggravated by military service beyond the normal progression of the disease; and, if tricuspid in nature, is less likely to have been related to congenital/developmental disease, and not causally or etiologically related to his active service.  

7.  Any current hypertension is not related to any congenital/developmental disease nor it is causally related to service.

8.  Any current left ventricular hypertrophy is not causally related to the Veteran's period of service.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for residuals of a coarctation of the aorta are met.  38 U.S.C.A. §§ 1111, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

2.  The criteria for service connection for a heart disorder, other than residuals of a coarctation of the aorta, to include hypertension, coronary artery disease, hypercholesterolemia, aortic valve disease, and left ventricular hypertrophy, have not been met.  38 U.S.C.A §§ 1101, 1110, 1111, 1113, 1131, 5103, 5103A, 5107 (West 2014; 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's status has been substantiated.  The Board notes that in an April 2007 letter, the Veteran was provided with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further asked him to submit relevant evidence in his possession.  The April 2007 letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim.

VA has also complied with its duty to assist the Veteran in substantiating the claim.  It appears that all available pertinent post service treatment records have been requested and that all pertinent records have been obtained.  The Board notes that a formal finding of unavailability of Social Security Administration records was made in April 2012.  

In conjunction with the Veteran's claim, he was afforded a VA examination in May 2013, with supplemental opinions/reports being provided thereafter.  Thereafter, a VHA opinion was obtained as to the etiology of the Veteran's current heart disorders.  The results and opinions contained in the reports are sufficient in order to properly address the Veteran's claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports, when combined with the VHA opinion, are adequate, because they were prepared by medical professionals, and were based upon a thorough review of the record, and reported findings pertinent to the applicable criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments and through a hearing if so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.



Service Connection

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Hypertension and coronary artery disease are  "chronic diseases" listed under 38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served continuously for ninety days or more during a period of war or during peacetime service after December 31, 1946, and hypertension/coronary artery disease becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

A veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  The presumption is rebutted where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  Id. 

The VA Office of General Counsel and the appellate courts have issued clarifying precedent decisions regarding application of the presumption of sound condition upon entry into service.  Under this guidance, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The law further provides that, if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service incurrence for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  In that case, the provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004). 

VA's General Counsel has held that the provisions of 38 C.F.R. § 3.306(b), providing that aggravation may not be conceded unless the pre-existing condition increased in severity during service, are not inconsistent with 38 U.S.C.A. § 1111.  Section 3.306(b) properly implements 38 U.S.C.A. § 1153, which provides that a pre-existing injury or disease will be presumed to have been aggravated in service in cases where there was an increase in disability during service.  The requirement of an increase in disability in 38 C.F.R. § 3.306(b) applies only to determinations concerning the presumption of aggravation under 38 U.S.C.A. § 1153 and does not apply to determinations concerning the presumption of sound condition under 38 U.S.C.A. § 1111.  38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Service connection may be granted for hereditary diseases, such as retinitis pigmentosa, that either first manifest themselves during service or which pre-exist service and progress at an abnormally high rate during service.  VAOPGCPREC 67-90 (July 18, 1990) published at 55 Fed. Reg. 43253 (1990) (a reissue of General Counsel Opinion 008-88 (September 27, 1988).  Where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted.  VAOPGCPREC 82- 90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b). 

In this regard, the Board notes that a congenital or developmental defect is not a disease or injury within the meaning of applicable law.  See 38 C.F.R. § 3.303(c).  The VA General Counsel has defined a "defect" as an imperfection or structural abnormality. VAOPGCPREC 82-90.  The General Counsel has held that service connection may be granted, to include based on aggravation, for diseases of congenital, developmental, or familial origin.  Service connection may be granted, however, for congenital or developmental defects if such defect was subject to superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect.  Id. 

In VAOPGCPREC 67-90 it is provided that congenital or developmental defects are normally static conditions which are incapable of improvement or deterioration.  It is further provided that a disease, on the other hand, even one which is hereditary in origin, is usually capable of improvement or deterioration.  Service connection may be granted for hereditary diseases that either first manifest themselves during service or which pre-exist service and progress at an abnormally high rate during service.  VAOPGCPREC 67-90. 

VAOPGCPRC 67-90 also provides that a hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, since service connection may be granted for hereditary diseases which either first manifest themselves during service or which preexist service and progress at an abnormally high rate during service.

Service treatment records reflect that the Veteran enlisted in October 1957 and reported for extended active duty in September 1958.  An October 1957 examination for enlistment in the U.S. Navy Reserves noted normal heart examination findings.  A September 1958 examination report for active duty noted that a grade two pulmonic systolic murmur, louder on exercise, was found.  There was no radiation, thrill, or cardiac symptoms and the impression was "probably functional".  It was not considered disqualifying and the Veteran was determined to be fit for active duty.  No further manifestations were recorded in the service treatment records until September 1960, when the Veteran was seen for a routine discharge physical examination.  At that time, he was found to have a grade II and III pulmonic and questionable presystolic mitral murmur.  It was noted that a pulmonary grade II murmur was heard on the enlistment examination and was asymptomatic.  Cardiac evaluation was recommended prior to discharge and the Veteran was transferred to the hospital for diagnosis evaluation and disposition in September 1960.

An October 1960 Board of Medical Survey indicated that a grade II pulmonic systolic murmur was found on enlistment, considered functional in nature, and not considered disqualifying (NCD).  After serving about two years on active duty without incident, the murmur was again noted and the Veteran was admitted to the sick list with a diagnosis of undetermined valvular disease.  On admission to the hospital the Veteran denied all symptoms of cardiovascular or renal disease.  Physical examination was accomplished and the diagnosis was coarctation of the aorta, adult type.  The Medical Board determined that this lesion had not been symptomatic and was not hemodynamically significant, nor was it found likely to become so.  An aortogram was not considered warranted insomuch as surgical correction was not considered indicated.  Thereafter, the Medical Board determined that the Veteran was fit to return to full duty.  An October 1960 service separation examination noted abnormal findings on clinical evaluation of the heart.  The examiner noted Grade 2 murmur diagnosed as coarctation, aorta, adult type NCD.

In a December 1965 letter, the Veteran's private physician, J. K. M.D., noted that the Veteran underwent surgery for coarctation of the aorta following consultation.  He was noted to be doing well after the surgery.  It was indicated that there was an audible but very soft systolic murmur along the left sternal border and also over the left carotid.  The murmur was determined to have probably originated at the anastomosis.  Restriction of the Veteran's activities was recommended for a month. 

Additional VA and private medical records reflect post-service diagnoses/treatment for coronary artery disease, stabile angina, hypertension, hypercholesterolemia, history of remote coarctation in his 20s, carotid stenosis, atherosclerosis, and aortic value disorders.  He was noted to have undergone aortocoronary bypass grafting, aortic valve replacement (AVR), and left carotid endarterectomy in 1997.  

In conjunction with his appeal, the Veteran was afforded a VA examination in May 2013.  At the time of the examination, diagnoses of coronary artery disease and coarctation of the aorta were rendered.  

The examiner indicated that the Veteran had a coarctation of the aorta, the vast majority are congenital (acquired at birth).  He noted that it could very rarely be acquired, related to another condition, Takayasu's disease, which the Veteran did not have.  He stated though this condition was congenital, it could be asymptomatic into adulthood, (thus, adult coarctation).  The coarctation was frequently associated with an aortic valve, which was presumably the reason for the replacement 32 years later, and apparently the Veteran did not have problems related to the valve until he had syncopal episodes in 1997.  The examiner also noted that the Veteran also had a coronary artery bypass graft (CABG) in 1997, due to incidentally finding coronary artery disease at the time of the angiogram in 1997.  

The examiner indicated that the Veteran's coarctation was congenital, before he entered service, as was noted in the record from the September 1960 hospitalization.  He denied any cardio/pulmonary symptoms either before he entered the service or while he was in the service.  He apparently had one syncopal episode while on leave from the September 1960 hospitalization, of which there was no description nor did he mention that.  The examiner noted that his other mentioned episode of dizziness while in the hospital was clearly related to purposeful hyperventilation, a not expected psychological response.  The examiner indicated that the Veteran reported passing out several times between 1960 and 1965, only when bending over, and then had the surgical repair in 1965.  The examiner noted that the Veteran also stated that this happened in service, though he never reported it.  The examiner observed that this conflicted with the September 1960 hospital report, where he denied all symptoms.

The examiner indicated that based upon a thorough review of the record, it appeared that the coarctation was present from birth (clearly and unmistakably) and based upon the hospital report in September 1960, was presumed to be a murmur, but turned out to be a coarctation, where he denied any cardiovascular symptoms and admittedly never reported any symptoms while on active duty, despite his present claims.  He indicated that it was his medical judgement that the Veteran's condition was clearly and unmistakably not aggravated by nor aggravated in active service, beyond any natural progression of the disease. 

In a June 2014 addendum report, the examiner indicated that the Veteran had coronary artery disease, not diagnosed until 1997, at which time he had a CABG.  He stated that it was his opinion that it was less likely than not that than that the diagnosis of  coronary artery disease was etiologically related or aggravated beyond the natural history of the condition, during his time in the service.  

In an October 2014 VHA letter, the Board requested that the examiner, following a review of the pertinent treatment records, to include all documents in Virtual VA and VBMS, identify all current heart disorders.  For each heart disorder the examiner was to make a determination as to whether the documented in-service heart findings constituted a congenital or developmental defect or disease. 

The Board indicated that if the Veteran's claimed disorder was identified as a congenital or developmental defect, the examiner was to opine as to whether the Veteran had a current heart disorder due to aggravation of the identified congenital or developmental defect by superimposed disease or injury. 

If the Veteran's claimed disorder was identified as congenital or developmental disease, the examiner was to render an opinion as to whether any current heart disorder clearly and unmistakably pre-existed service and, if so, whether the disorder was clearly and unmistakably not aggravated (underwent no permanent increase in disability) in active service beyond the normal progression of the disease.

The Board further indicated that if any current heart disorder, to include atherosclerosis and coronary artery disease, did not clearly and unmistakably pre-exist service or was clearly and unmistakably not aggravated in service; was it at least as likely as not (50 percent probability or more) that the current heart disorder was causally or etiologically related to active service.

The examiner was to set forth all examination findings, together with the complete rationale for the comments and opinions expressed in a legible report.  The examiner was to acknowledge and discuss all in-service heart findings, the Veteran's lay assertions of in-service heart symptomatology as well as in-service aggravation of a pre-existing heart disorder, and the findings in the December 1965 private physician statement and private and VA treatment notes of record. 

In response to the request, a December 2014 report was prepared by a VHA cardiologist.  The examiner indicated that he had identified the following heart disorders based upon a review of the record:  

(1)  Coarctation of the aorta, repaired:  He stated that this was what he inferred was referred to as the congenital/developmental disease.  He noted that it was diagnosed while the Veteran was serving in the military in September 1960.  He indicated that the Veteran underwent surgical repair, which in the absence of records, he assumed was successful-in 1965.  

(2)  Hypertension: this was unlikely to be a congenital or developmental disease.  He noted that coarctation of the aorta causes hypertension and the Veteran had right upper extremity hypertension while in the military consistent with this on examination in September 1958.  He noted that this problem should have been corrected by the repair of his coarctation in 1965, and, if so, subsequent hypertension would not have been related to his congenital/developmental disease.  He stated that given the epidemiology and widespread prevalence of hypertension, there was no reason to believe it was causally or etiologically related to his active service.  

(3)  Hypercholesterolemia: He indicated that there was no reason to believe that this was related to his congenital/developmental disease or was causally related to service.

(4)  Coronary artery disease:  He noted that according to the history provided, the Veteran underwent coronary artery bypass grafting in 1997.  The examiner indicated that he did not have the operative report available.  He stated that based upon the pathogenesis of this disease and its epidemiology, there was no reason to believe that it was related to his congenital/developmental disease or was causally related to his active service.  

(5)  Aortic valve disease:  The examiner noted that the Veteran underwent aortic valve replacement at the same time as his coronary artery bypass grafting in 1997, when he was 58 years old.  He indicated that the operative report was not provided so he could not be certain of the underlying pathology.  He observed that subsequent notes say a mechanical St. Jude's replacement was placed.  He noted that the fact that echocardiograms demonstrated mild ventricular hypertrophy and normal left ventricular size made it likely that the problem was aortic valve stenosis rather than insufficiency.  

He stated that if the valve was bicuspid, it was likely to have been a congenital/developmental disorder related to the coarctation of the aorta.  It was unlikely that this condition was aggravated by his military service beyond the normal progression of the disease.  He indicated that if the valve was tricuspid, it was likely to have been unrelated to his congenital/developmental disease, nor causally or etiologically related to his active service.  He noted that for this reason it was necessary that he be provided with the operative report of the aortic valve replacement surgery-or of an echocardiogram prior to valve replacement surgery- to assess whether this condition was congenital/developmental.  (Such report is not available).

(6)  Left ventricular hypertrophy.  He indicated that this appeared to be mild and that it could be related to his aortic valve disease and hypertension.  He again noted that he could not determine if it was congenital/developmental without the operative report or preoperative echocardiogram report.  

He also noted that he would like to address the fact that the Veteran was felt to have a pulmonary stenotic murmur in 1958.  He noted that the basis for this assessment on physical examination was not clear to him.  He stated that pulmonary stenosis would have been rare and that no subsequent studies (echocardiograms) gave any indication that this condition ever existed.  

As it relates to the coarctation of the aorta, as noted above, the Court has held that the correct standard for rebutting the presumption of soundness under section 1111 requires VA to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service.  Wagner at 1097.  If the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  Id. at 1096.  Because the evidence does not show, clearly and unmistakably, that the coarctation of the aorta preexisted service, the Board finds that the presumption of soundness at service entrance is not rebutted and the Veteran is presumed to be sound at service entrance.  

As to the coarctation of the aorta, the December 2014 VHA examiner observed that it was first diagnosed while the Veteran was serving in the military in September 1960.  He indicated that the Veteran underwent surgical repair, which in the absence of records, he assumed was successful-in 1965.

The Board finds that the evidence is in equipoise as to whether the Veteran was diagnosed with coarctation of the aorta in service.  The service treatment records show that coarctation was not noted on entrance in October 1957 and was diagnosed at the time of the October 1960 Medical Board.  While the May 2013 VA examiner indicated that the coarctation was present from birth, the October 2014 VHA examiner indicated that it was diagnosed while serving in the military in 1960.  The evidence is in equipoise and the Board finds, that resolving any doubt in the Veteran's favor, that coarctation of the aorta was diagnosed in service.  The Board further finds that in light of the evidence of a diagnosis in service, the presumption of sound condition prior to entry has not been rebutted by the high evidentiary burden of clear and unmistakable evidence in light of the conflicting opinions of the VA examiner and the VHA examiner as to the date of onset.  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that coarctation of the aorta was diagnosed in service and the Veteran underwent coarctation surgery in 1965, which was found to be successful  Therefore,  service connection for residuals of coarctation of the aorta is warranted.  

As to coronary artery disease, service treatment records do not show any complaints, findings, or diagnoses of coronary artery disease in service.  Coronary artery disease was not diagnosed until many decades following service.  

The Board finds that the weight of the evidence does not demonstrate that current coronary artery disease related to the Veteran's period of service.  Moreover, the May 2013 VA examiner, following a complete review of the record and examination of the Veteran, specifically indicated that the Veteran's coronary artery disease, not diagnosed until 1997, was less likely than not etiologically related or aggravated beyond the natural progression of the condition, during his time in the service.  Furthermore, the VHA examiner, following a review of the record, indicated that based upon the pathogenesis of this disease and its epidemiology, there was no reason to believe that it was related to his congenital/developmental disease or was causally related to his active service.  

As to hypercholesterolemia, there were no complaints, findings, or diagnoses of hypercholesterolemia in service or in the years immediately following service.  There has also been no medical evidence submitted relating any current hypercholesterolemia to the Veteran's period of service.  In addition, the VHA examiner, following a complete review of the record, indicated that there was no reason to believe that this was related to any congenital/developmental disease or that it was causally related to service. 

Hypercholesterolemia is defined as "excessive cholesterol in the blood." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 899 (31st Ed. 2007).  Elevated cholesterol is a laboratory test result and not, in and of itself, a disability.  See 61 Fed. Reg. 20,440 (May 7, 1996); see also Martinak v. Nicholson, 
21 Vet. App. 447, 451 (2007) (Court lacks jurisdiction to review which disabilities the Secretary has chosen to include in the rating schedule).  Hypercholesterolemia is not shown to be reflective of a chronic, acquired disability for VA compensation purposes.  As such, disability benefits are not available for hypercholesterolemia. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As to aortic valve disease, there were no complaints, findings, or diagnoses of such in service.  There were also no findings of aortic valve disease in close proximity to service.  Moreover, there was no notation of aortic valve disease in the December 1965 medical report from the Veteran's private physician relating to the coarctation surgery.  

In addition, there has been no competent medical evidence submitted relating any aortic valve disease to the Veteran's period of service, either directly or by way of aggravation.  Furthermore, the VHA examiner, following a review of the entire record, indicated that if the valve was bicuspid, it was likely to have been a congenital/developmental disorder related to the coarctation of the aorta, and that it was unlikely that this condition was aggravated by his military service beyond the normal progression of the disease.  He further stated that if the valve was tricuspid, it was likely to have been unrelated to his congenital/developmental disease, nor causally or etiologically related to the Veteran's period of active service.  As such, there has been no competent medical evidence submitted indicating that the Veteran's aortic valve disease was caused or aggravated by his period of service.  

As to hypertension, on the October 1957 service entrance examination the blood pressure reading was 125/75.  The September 1958 active duty examination shows a blood pressure reading of 150/90.  An October 1958 sick call visit shows blood pressure of 120/80.  At the time of his September 1960 hospitalization for determination of his heart problems, blood pressure readings were 132/80 in the right arm in the recumbent position, 118/82 in the left arm in the recumbent position, and 122/90 in the right leg.  On September 29, 1960, blood pressure readings were 156/80 in the right brachial artery, 130/80 in the left brachial artery, and 125/86 in the left femoral artery.  The October 1960 service separation examination shows a blood pressure reading of 112/64.  

There were no further findings of elevated blood pressure in the years immediately following service.  There was also no notation of high blood pressure/hypertension in the December 1965 letter and no notations of high blood pressure/hypertension for decades following service.  

In his October 2014 VHA opinion, the examiner indicated that hypertension was  unlikely to be a congenital or developmental disease.  He noted that coarctation of the aorta causes hypertension and the Veteran had right upper extremity hypertension while in the military consistent with this on examination in September 1958.  He stated that this problem should have been corrected by the repair of his coarctation in 1965, and, if so, subsequent hypertension would not have been related to his congenital/developmental disease.  He stated that given the epidemiology and widespread prevalence of hypertension, there was no reason to believe it was causally or etiologically related to his active service.  

The Board finds the weight of the evidence, lay and medical, is against the claim of service connection for hypertension.  While the Veteran was noted to have elevated blood pressure readings in the right upper extremity in service, his other remaining readings were normal, with the Veteran noted to have a blood pressure reading of 112/64 on separation.  Moreover, there were no findings of hypertension in years following service or for decades thereafter.  The Veteran has not indicated nor has he reported having had hypertension in the years following service or prior to the time it was actually diagnosed decades after service.  In addition, there has been no medical evidence submitted relating any current hypertension to service. 

As to the elevated readings/hypertension noted in the right upper extremity during service, the examiner indicated that this was consistent with the coarctation of the aorta and should have resolved following the 1965 surgery, with the examiner specifically stating, following a review of the record, that subsequent hypertension would not have been related to his congenital/developmental disease and that given the epidemiology and widespread prevalence of hypertension, there was no reason to believe it was causally or etiologically related to service.  

The weight of the competent evidence demonstrates that the currently diagnosed hypertension was neither incurred in or related to active service.  For these reasons, the Board finds that service connection for hypertension, including as a presumptive disease, is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Finally, as to left ventricular hypertrophy, there were no findings of left ventricular hypertrophy during service or in the years immediately following service.  There has also been no medical evidence submitted relating any current left ventricular hypertrophy to the Veteran's period of service.  In addition, the VHA examiner, following a complete review of the record, indicated that this could be related to his aortic valve disease and hypertension, for which service connection is not in effect.  As such, there has been no competent medical evidence submitted indicating that the left ventricular hypertrophy was caused or aggravated by his period of service.


ORDER

Service connection for surgical residuals of a coarctation of the aorta is granted.

Service connection for a heart disorder, other residuals of a coarctation of the aorta, to include hypertension, coronary artery disease, hypercholesterolemia, aortic valve disease, and left ventricular hypertrophy is denied. 



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


